Case 1-17-01005-ess   Doc 247-3   Filed 07/13/20   Entered 07/13/20 15:11:50




    EXHIBIT C
              Case
               Case1-17-01005-ess
                    1-16-40809-ess Doc
                                    Doc247-3
                                        17 Filed
                                             Filed08/03/16
                                                   07/13/20 Entered
                                                             Entered08/03/16
                                                                     07/13/2014:06:05
                                                                              15:11:50


Information to identify the case:
Debtor 1              Tashanna B Golden                                        Social Security number or ITIN   xxx−xx−1714
                      First Name   Middle Name    Last Name                    EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                               EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York
271−C Cadman Plaza East, Suite 1595
Brooklyn, NY 11201−1800
Case number:           1−16−40809−ess                                          Chapter:    7



Order of Discharge and Final Decree                                                                              Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Tashanna B Golden
           fka Tashanna B Pearson




IT IS FURTHER ORDERED:

        • Lori Lapin Jones (Trustee) is discharged as trustee of the estate of the above−named debtor(s)
          and the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: August 3, 2016                                                s/ Elizabeth S. Stong
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree              page 1
         Case
          Case1-17-01005-ess
               1-16-40809-ess Doc
                               Doc247-3
                                   17 Filed
                                        Filed08/03/16
                                              07/13/20 Entered
                                                        Entered08/03/16
                                                                07/13/2014:06:05
                                                                         15:11:50


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE

      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
            Case
            Case1-17-01005-ess
                 1-16-40809-ess Doc
                                Doc247-3
                                    17-1 Filed
                                         Filed08/03/16
                                               07/13/20 Entered
                                                        Entered08/03/16
                                                                07/13/2014:06:05
                                                                         15:11:50


                                                      Notice Recipients
District/Off: 0207−1                        User: admin                            Date Created: 08/03/2016
Case: 1−16−40809−ess                        Form ID: 318DF7                        Total: 36


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
8751988     Daneen Stephens
8751992     Ford Credit
8751994     GM Credit
                                                                                                                      TOTAL: 3

Recipients of Notice of Electronic Filing:
tr          Lori Lapin Jones         ljones@jonespllc.com
                                                                                                                      TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Tashanna B Golden          84 Alberta Avenue         Staten Island, NY 10314
smg         NYS Department of Taxation & Finance             Bankruptcy Unit         PO Box 5300        Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance             Attn: Insolvency Unit        Bldg. #12, Room 256         Albany, NY 12240
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)         U.S. Federal Office
            Building        201 Varick Street, Suite 1006        New York, NY 10014
8751976     Aes/ Past Cu        Pob 61047         Harrisburg, PA 17106
8751977     Aes/Jpmgn Ch          Pob 61047         Harrisburg, PA 17106
8751978     Aes/Nct        Pob 61047         Harrisburg, PA 17106
8751979     Aes/Pheaafrn         Pob 61047         Harrisburg, PA 17106
8751980     Aes/Pnc/Natl         Pob 61047        Harrisburg, PA 17106
8751981     Amex         P.O. Box 981537         El Paso, TX 79998
8751982     Bby/Cbna         Po Box 6497         Sioux Falls, SD 57117
8751983     Brclysbankde         P.O. Box 8803         Wilmington, DE 19899
8751984     Cb/Express         Po Box 182789         Columbus, OH 43218
8751985     Cb/Vicscrt        Po Box 182789          Columbus, OH 43218
8751986     Chase        P.O. Box 15298         Wilmington, DE 19850
8785072     Commissioner of Taxation and Finance           NYS Assessment Receivables            P.O. Box 4127       Binghamton,
            NY 13902
8751987     Creditonebnk         Po Box 98872         Las Vegas, NV 89193
8751989     Dfs/Webbank          Po Box 81607         Austin, TX 78708
8751990     Discover Bnk         Po Box 30948         Salt Lake City, UT 84130
8751991     Fm/Slfv Tru         121 South 13th Str        Lincoln, NE 68508
8751993     Frd Motor Cr         Pob 542000         Omaha, NE 68154
8751995     Gmfinancial         Po Box 1181145          Arlington, TX 76096
8785071     Internal Revenue Service        P.O. Box 37008          Hartford, CT 06176
8751996     Navient        Po Box 9500         Wilkes Barre, PA 18773
8751997     Prosper        101 Second St. Ste. #1500         San Francisco, CA 94105
8751998     Stu Ln Trust        701 East 60th Stre        Sioux Falls, SD 57104
8751999     Syncb/Amazon           Po Box 965015          Orlando, FL 32896
8752000     Target/Td        Po Box 673         Minneapolis, MN 55440
8752001     Univ Of Pa        3451 Walnut Street Room 216            Philadelphia, PA 19104
8752002     Vw Credit        2333 Waukegan Rd            Deerfield, IL 60015
8752003     Wells Fargo Home Mortgage           7255 Baymeadows Wa             Jacksonville, FL 32256
                                                                                                                     TOTAL: 32
